Citation Nr: 0301912	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-11 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a collar 
bone fracture, to include a left shoulder disability.

(The issue of entitlement to service connection for a 
respiratory disorder shall be the subject of a future 
appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970, 
and from August 1971 to May 1978.

This appeal arises from an October 2001 rating action that 
denied service connection for residuals of a collar bone 
fracture, to include a left shoulder disability, and for a 
respiratory disorder.  A Notice of Disagreement was received 
in January 2002, and a Statement of the Case (SOC) was issued 
in July 2002.  A Substantive Appeal was received subsequently 
in July 2002.

The Board of Veterans Appeals (Board) decision with respect 
to the claim for service connection for residuals of a collar 
bone fracture, to include a left shoulder disability, is set 
forth below.  The Board is undertaking additional development 
with respect to the claim for service connection for a 
respiratory disorder, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
shall provide notice of the development as required by Rule 
of Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 
2002) (codified at 38 C.F.R. § 20.903).  After giving notice 
and reviewing the veteran's response thereto, the Board shall 
prepare a separate appellate decision addressing this issue.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals 
of a collar bone fracture, to include a left shoulder 
disability, has been accomplished.

2.	There is no competent medical evidence that the veteran 
has, or ever had, residuals of a collar bone fracture, to 
include a left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for residuals of a collar 
bone fracture, to include a left shoulder disability, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a collar bone fracture, to include a left shoulder 
disability, has been accomplished.

In the April and May 2001 letters from the RO, the October 
2001 rating action, and the July 2002 SOC, the veteran and 
his representative were variously notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claim, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned 2001 and 2002 documents, the 
veteran was variously and specifically informed of the VCAA 
and its requirements; what the evidence had to show to 
establish entitlement to the benefit he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claim; 
what evidence he had to furnish; and what he had to do to 
obtain assistance from VA in connection with his appeal.  In 
addition, the May 2001 RO letter informed the veteran that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave VA enough information about such records so that VA 
could request them from the person or agency that had them.  
The RO notified the veteran that VA needed him to furnish the 
name and address of the medical provider, and that he could 
help with his claim by informing VA of any additional 
information or evidence that he wanted VA to try to obtain 
for him; where to send additional information or evidence 
concerning his appeal; and where he could request assistance 
if needed.  Accordingly, the Board finds that the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  VA medical records of treatment 
and evaluation have been obtained by the RO and associated 
with the claims file.  Significantly, neither the veteran nor 
his representative has identified, and the claims file does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In a May 2001 statement, the veteran 
stated that he had no additional information or evidence to 
submit in connection with his claim.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service connection 
for residuals of a collar bone fracture, to include a left 
shoulder disability, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the claim for service connection for 
residuals of a collar bone fracture, to include a left 
shoulder disability, the service medical records (SMRs) are 
completely negative for findings or diagnoses of any collar 
bone fracture or chronic left shoulder disability.  Although 
the veteran was seen on one occasion in service in August 
1972 for complaints of left shoulder pains, these were not 
indicated to be the result of any collar bone fracture, and 
no actual shoulder disability was diagnosed at that time or 
thereafter in service.  The SMRs are thereafter completely 
negative for complaints, findings, or diagnoses of any left 
shoulder disability.  The veteran specifically denied a 
history of a painful or "trick" shoulder on examination of 
January 1977, and the upper extremities were normal on that 
examination as well as on separation examination of March 
1978.   

Furthermore, there is no medical evidence establishing that 
residuals of a collar bone fracture, to include any left 
shoulder disability, been diagnosed in the post-service 
years.  Numerous post-service VA medical records developed 
from December 1990 to April 2001, and military medical 
records associated with the veteran's reserve military 
service from April 1992 to April 1994, are completely 
negative for pertinent pathology.  The veteran specifically 
denied a history of a painful or "trick" shoulder in 
reports of medical history completed in April and October 
1992, and the upper extremities were normal on the April 1992 
examination for reserve military service.  No neck or upper 
extremity pathology was objectively demonstrated as recently 
as on February and April 2001 VA outpatient examinations.   

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110, 1131.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, service connection for 
residuals of a collar bone fracture, to include a left 
shoulder disability, must be denied because the first 
essential criterion for a grant of service connection-
evidence that a chronic "disability" currently exists-has 
not been met.  Where, as here, the competent and objective 
evidence does not show the current existence of residuals of 
a collar bone fracture, to include any left shoulder 
disability, there is nothing upon which to predicate a grant 
of service connection.  Thus, the claim for service 
connection must be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he suffers from a current "disability."  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the competent medical evidence does not 
support, or is not in relative equipoise with respect to the 
claim, that doctrine is not for application in this appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).


ORDER

Service connection for residuals of a collar bone fracture, 
to include a left shoulder disability, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

